Citation Nr: 0024169	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' December 1982 decision denying 
entitlement to service connection for post-operative left, 
slipped, femoral epiphysis.  


REPRESENTATION

Moving Party Represented by:	Thomas H. Johnson, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to October 
1980.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In October 1998, the Board found that there was no CUE in a 
February 2, 1981 RO decision that denied service connection 
for a left hip disorder.  It was found that the claim lacked 
merit and was dismissed since the rating action had been 
subsumed by a December 1982 Board decision which had affirmed 
the denial.  The veteran appealed the decision to The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  In January 2000, an Order 
of the Court granted a joint motion to remand, and vacated 
the Board's decision of October 1998.  The case was remanded 
for further development, readjudication and disposition in 
accordance with the Court's Order.  


FINDINGS OF FACT

1.  The Board, in its December 21, 1982 decision did not err 
in its finding that the veteran's postoperative, left, 
slipped, femoral epiphysis was a developmental defect, or in 
its conclusion of law that the disability was not a disease 
or injury within the meaning of applicable legislation 
providing compensation benefits.  

2.  The decision was not undebately erroneous.  



CONCLUSION OF LAW

The December 21, 1982 Board decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1400-20.1411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 21, 1982, the Board denied entitlement to service 
connection for postoperative left, slipped, femoral 
epiphysis.  In that decision, the Board noted that the 
veteran's slipped femoral epiphysis was a developmental 
defect and thus not a disease or injury within the meaning of 
VA legislation.  

The veteran argues that the December 1982 Board decision is 
clearly and unmistakably erroneous.  His statements in this 
regard and his hearing testimony have been reviewed in full.  
Generally, he states that the findings of the Board were 
implausible and clearly erroneous.  He states that the Board 
considered a Physical Evaluation Board (PEB) proceeding in 
September 1980 which was inaccurate, and did not consider the 
corrected PEB which showed that the injury or disease was 
service-connected.  He points to an October 7, 1980 PEB 
report that supports his argument and which he posits was not 
considered.  He argues that the service medical records show 
without a doubt that the disability was aggravated as a 
result of strenuous physical activities.  The veteran has 
also argued that his disability was incorrectly diagnosed and 
that he did not have a birth defect, but rather a disability 
that was the result of an injury.  He reports that in the 
Fall of 1990 after he had had his surgery, his surgeon 
discovered that he never had a slipped epiphysis, but rather 
had an injury to his hip.  It was also posited in an October 
1989 written argument that the December 1982 Board decision 
was in error since slipped femoral epiphysis is a disease and 
not a developmental defect.  General Counsel opinions, G.C. 
1-85 and G.C. 8-88 were referred to.  

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Initially, the veteran argues that the Board did not have the 
correct evidence before it when the decision was made.  The 
Board notes that all of the veteran's service medical records 
were in the file at the time of the December 1982 decision, 
and were considered by the Board.  It is specifically noted 
that the October 1980 PEB report, which was cited by the 
veteran as not being considered was in the file at the time 
of the decision.  The argument that the records showed 
aggravation of the disability, and that the disability was 
incorrectly diagnosed reflects a disagreement as to how the 
facts were weighed, and this does not constitute CUE error.   

In addition, the argument that the disability is not a 
developmental disorder has been offered.  The provisions of 
38 C.F.R. § 3.303(c) (1999) exclude congenital defects from 
consideration for service connection: "congenital or 
developmental defects, . . . are not diseases or injuries 
within the meaning of applicable legislation."   A VA General 
Counsel's opinion established a new basis for entitlement to 
service connection for diseases of congenital, developmental, 
or familial (or hereditary) origin. VAOPGC 1-85 (3-5-85) 
(subsequently issued as VAOPGCPREC 82-90 (O.G.C. Prec. 82- 
90)), affirmed and updated in VAOPGC 8-88 (9-29-88) 
(subsequently issued as VAOPGCPREC 67-90 (O.G.C. Prec. 67- 
90)) was issued initially in 1985.  The VA General Counsel, 
in a precedent opinion binding on the VA under 38 C.F.R. §§ 
2.6(e)(9), 14.507, and 19.5, reasoned that the term "disease" 
in 38 U.S.C.A. §§ 1110 and 1131 and the term "defect" in 38 
C.F.R. § 3.303(c) are mutually exclusive, and concluded that 
service connection may be granted for diseases, but not 
defects, of a congenital, developmental, or familial origin.  
VA Gen. Couns. Prec. 82- 90 (July 18, 1990) (originally 
issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 1985)).  The 
opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

The two precedential General Counsel opinions, VAOPGCPREC 67-
90 and 82-90, were issued in July 1990.  The first was a re-
issue of General Counsel Opinion 8-88, and the second was a 
re-issue of General Counsel Opinion 1-85, issued in 1988 and 
1985, respectively.  

The Board must point out that neither of these opinions 
existed at the time of the original denial of service 
connection in 1982.  The foregoing General Counsel Opinions 
were issued after the 1982 Board decision which is being 
collaterally attacked on the basis of CUE.  Thus these 
opinions cannot be a basis for CUE in the 1982 Board 
decision.  

Accordingly, there is no CUE in the December 1982 Board 
decision and, thus, there is no basis for revision of that 
decision.  There is no showing of (1) "[e]ither the correct 
facts, as they were known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) that any error was "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," or (3) that there was 
CUE based on the record and law that existed at the time for 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE. "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made." Russell, 3 Vet. App. at 313. "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993). A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).


ORDER

The motion for revision of the December 1982 Board decision 
on the grounds of CUE is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

